 OCJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT APPOINTED COUNSEL (Rev. 5/99)
1. CIR./DIST./ DIV. CODE   2. PERSON REPRESENTED                                                                             VOUCHER NUMBER
                  EDNY                       Rohan Lyttle
3. MAG. DKT./DEF. NUMBER                             4. DIST. DKT./DEF. NUMBER                    5. APPEALS DKT./DEF. NUMBER                      6. OTHER DKT. NUMBER
                     21 MJ 117
7. IN CASE/MATTER OF (Case Name)                     8. PAYMENT CATEGORY                          9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                                     X Felony                 G Petty Offense     X Adult Defendant              G Appellant           (See Instructions)
      USA v. Lyttle et al                            G Misdemeanor              Other             G Juvenile Defendant           G Appellee             CC
                                                     G Appeal                                        Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.

                                                           18 USC 1349

12. ATTORNEY’S NAME (First Name, M.I., Last Name, including any suffix),                          13. COURT ORDER
    AND MAILING ADDRESS                                                                            X O Appointing Counsel                          G C Co-Counsel
                                                                                                   G F Subs For Federal Defender                   G R Subs For Retained Attorney
      THOMAS F.X. DUNN                                                                             G P Subs For Panel Attorney                     G Y Standby Counsel
      225 Broadway
      Suite 1515                                                                                  Prior Attorney’s
      New York, NY 10007                                                                              Appointment Dates:
                                                                                                    G Because the above-named person represented has testified under oath or has otherwise
      Telephone Number :                                212-941-9940                              satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                  not wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                          name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                    G Other (See Instructions)
                                                                                                                             Cheryl L. Pollak
                                                                                                                  Signature of Presiding Judicial Officer or By Order of the Court

                                                                                                                      1/28/21                                          1/28/21
                                                                                                                  Date of Order                               Nunc Pro Tunc Date
                                                                                                  Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                  appointment.        G YES G NO
                           CLAIM FOR SERVICES AND EXPENSES                                                                                FOR COURT USE ONLY
                                                                                                         TOTAL                MATH/TECH.             MATH/TECH.
                                                                                    HOURS                                                                                    ADDITIONAL
        CATEGORIES (Attach itemization of services with dates)                                          AMOUNT                 ADJUSTED               ADJUSTED
                                                                                   CLAIMED                                                                                     REVIEW
                                                                                                        CLAIMED                 HOURS                 AMOUNT
15.     a.   Arraignment and/or Plea
        b.   Bail and Detention Hearings
        c.   Motion Hearings
        d.   Trial
        e.   Sentencing Hearings
        f.   Revocation Hearings
 In




        g.   Appeals Court
        h.   Other (Specify on additional sheets)
        (RATE PER HOUR = $                                 )   TOTALS:
16.     a.   Interviews and Conferences
        b.   Obtaining and reviewing records
 of




        c.   Legal research and brief writing
 Out




        d.   Travel time
        e.   Investigative and other work (Specify on additional sheets)
        (RATE PER HOUR = $                                 )   TOTALS:
17.     Travel Expenses (lodging, parking, meals, mileage, etc.)
18.     Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                      20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
                                                                                                       IF OTHER THAN CASE COMPLETION
      FROM:                                              TO:
22. CLAIM STATUS                     G Final Payment               G Interim Payment Number                                       G Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this    G YES       G NO            If yes, were you paid?    G YES       G NO
      Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
      representation? G YES         G NO            If yes, give details on additional sheets.
      I swear or affirm the truth or correctness of the above statements.
      Signature of Attorney                                                                                                            Date

                                                           APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                      24. OUT OF COURT COMP.             25. TRAVEL EXPENSES            26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.


28. SIGNATURE OF THE PRESIDING JUDICIAL OFFICER                                                           DATE                                     28a. JUDGE/MAG. JUDGE CODE


29. IN COURT COMP.                      30. OUT OF COURT COMP.             31. TRAVEL EXPENSES            32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED


34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                             DATE                                     34a. JUDGE CODE
    in excess of the statutory threshold amount.
